12/3/2015 Russell Investment Grade Bond Fund CH47 Loomis, Sayles & Company, L.P. 06050TME9 Bank of America NA Bank of America Securities LLC Bank of America Merill Lynch Natixis Securities North America $14,572,000 $1,340,000 $1,250,000,000 $100.000 $100.000 1.000% 12/7/2015 Russell Investment Grade Bond Fund CH47 Loomis, Sayles & Company, L.P. 225433AJ0 Credit Suisse Credit Suisse Credit Suisse Securities USA LLC Natixis Securities North America $17,603,842 $1,769,667 $2,000,000,000 $99.812 $99.812 0.350% 10/16/2015 Russell Investment Grade Bond Fund CH47 Loomis, Sayles & Company, L.P. 38141GVS0 Goldman Sachs Group Inc. Goldman Sachs and Co. Goldman Sachs; ABN Amro Capital USA LLC; Banco Santander (US); Bank of Nova Scotia (US); BBVA Securities Inc; BNY Capital Markets; Capital One Financial; Commerz Markets LLC; DBS Group; Drexel Hamilton LLC; Fifth Third Bank; ING Capital LLC; Key Capital Markets Inc; Lloyds Bank PLC/United States; Loop Capital Markets LLC; Mischler Financial Group; Mizuho Securities USA Inc; Natixis/New York NY; PNC Capital Markets; RBC Capital Markets; RBS Securities Corp; Siebert Capital Markets; SMBC Nikko Securities America; Standard Chartered Bank (US); SunTrust Robinson Humphrey; TD Securities; US Bancorp; Natixis/New York NY $1,676,501 $203,122 $1,750,000,000 $99.084 $99.084 0.875% 10/22/2015 Russell Investment Grade Bond Fund CH47 Loomis, Sayles & Company, L.P. 46625HNX4 JPMorgan Chase & Co JP Morgan Chase Securities JP Morgan Securities; ANZ Securities; BBVA Securities Ltd; Capital One Southcoast Inc; Commonwealth Bank of Australia; Danske Markets; ING Financial Markets LLC; Loop Capital Markets LLC; MFR Securities Inc; Natixis Securities North America; SunTrust Robinson Humphrey; Williams Capital Group LP Natixis Securities North America $6,579,216 $630,350 $2,500,000 $99.897 $99.897 0.350% 12/11/2015 Russell Tax Exempt High Yield Bond Fund GUV1 Goldman Sachs Asset Management, L.P. 454898TX5 Indiana Municipal Power Agency Citigroup Global Markets Inc Goldman Sachs & Co; Barclays Capital Inc; Citigroup Global Markets Inc; City Securities Corporation; JPMorgan Securities LLC; Merrill Lynch Pierce Fenner & Smith Inc; PNC Capital Markets LLC; US Bancorp Investments Inc. Goldman Sachs & Co. $286,163 $286,163 $180,180,000 $114.465 $114.465 0.350% 3/17/2016 RIC Russell Investment Grade Bond Fund CH47 Loomis, Sayles & Company, L.P. 026874DH7 American Intel Group RBC Dominion Securities Barclays Capital; Deutsche Bank Securities, Inc.; Mizuho Securities USA, Inc.; RBC Capital Markets; SMBC Nikko Securities America, Inc.; US Bancorp.; ANZ Securities; ING Financial Markets, LLC; nabSecruties LLC; Natixis Securities North America, Inc.; PNC Captial Markets; Santander Investment Securities Inc.; Soctia Capital USA Inc.; SG Americas Securities, LLC; Standard Charterd Bank (US); UniCredit Capital Markets, Inc. Natixis Securities North America $15,061,466 $284,858 $150,000,000 $99.950 $99.950 0.450% 1/5/2016 RIC Russell Investment Grade Bond Fund CH47 Loomis, Sayles & Company, L.P. 06738EAN5 Barclays PLC Barclays Barclays Capital; Academy Securities, Inc.; ING US Capital Corp.; Lebenthal & Co., Inc.; MFR Securities, Inc.; Natixis/New York NY; Nordea Bank Norge ASA/NY; PNC Securities Corp; Stander Bank NA; Standard Chartered Bank (US); USB Capital Resources, Inc.; Williams Capital Group LP Natixis / New York $16,010,486 $523,433 $2,500,000,000 $99.512 $99.512 0.450% 2/29/2016 RIC Russell Investment Grade Bond Fund CH47 Loomis, Sayles & Company, L.P. 06051GFU8 Bank of America Corp. Bank of America Merrill Lynch Bank of America Merrill Lynch; Natixis $4,312,000 $458,000 $2,000,000,000 $100.000 $100.000 0.450% 3/1/2016 RIC Russell Investment Grade Bond Fund CH47 Loomis, Sayles & Company, L.P. 404280AV1 HSBC Holdings PLC (3.04 03/08/21) HSBC HSBC Securities; ANB AMRO Bank NV/Old; A NZ Grindlays Bank; Banco Santander; Bank of Nova Scotia (US); BMO Capital Markets Corp.; CIBC World Markets PLC; Citigroup Global Markets, Ltd.; Commerzbank; Danske Bank; ING Bank NV Niederlassung; Mizuho International PLC; NAB Capital Markets; Natixis/New York NY; RBC Capital Markets; Wells Fargo Securities LLC Natixis Securities North America $6,889,257 $676,454 $3,000,000,000 $99.772 $99.772 0.325% 3/1/2016 RIC Russell Investment Grade Bond Fund CH47 Loomis, Sayles & Company, L.P. 404280AW9 HSBC Holdings PLC (4.30 03/08/26) HSBC HSBC Securities; ABN Amro/Old; ANZ Securities; Bank of Nova Scotia (US); BMO Capital Markets Corp.; CIBC Inc; Citigroup Global Markets Inc,; Commerzbank Capital Markets Corp.; Danske Bank; ITG Capital LLC; Ing Capital; ING Captal, Mizhuo Securities USA Inc.; National Australia Bank Ltd.; Natizis, Mew Markets; RBC Capital Markets; Wells Fargo Securities LLC Natixis Securities North America $13,428,500 $293,574 $3,000,000,000 $99.855 $99.855 0.425% 3/10/2016 RIC Russell Global Real Estate Securities Fund GU12 Morgan Stanley Investment Management Inc. Orix JREIT, Inc. SMBC Nikko Securities, UBS, Daiwa Securities, Nomura International PLC Daiwa Securities Co. Ltd.; Nomura Securities Co. Ltd.; UBS Securities Limited (Japan); SMBC Nikko Securities Inc.; Mitsubishi UFJ Morgan StanleySecurities; Mizuho Securities Co., Ltd.; Merrill Lynch Japan, Inc.; Toyo Securities Co.; Ltd.; Tokai Tokyo Securities Co., Ltd.; Okasan Securities Co., Ltd. Mitsubishi UFJ Morgan Stanley Securities ¥319,614,360 $20,356 ¥15,766,764,000 ¥164,580 ¥170,200 ¥5,233 3/24/2016 RIC Russell Global Real Estate Securities Fund GU12 Morgan Stanley Investment Management Inc. B00STP902 Invincible Investment Corp Citibank N.A. London Mizhuo Securities; Morgan Stanley; Mizuho International plc; Citigroup; SMBC Nikko; Nomura; Morgan Stanley $1,202,986,204 $373,635 $37,320,186,101 $81,217.000 $82,300 2605.000% 3/29/2016 RIC Russell Global Real Estate Securities Fund GU12 Morgan Stanley Investment Management Inc. 74736A103 QTS Realty Trust, Inc B ank of America Merrill Lynch BofA Merrill Lynch; J.P. Morgan; Stifel; Deutsche Bank Securities; Jeffereis; Eversore ISI; KeyBanc Capital Markets; Goldman, Sachs & Co.; SunTrust Robinson Humphrey; Morgan Stanley; RBC Capital Markets; Baird; PNC Capital Markets LLC; TD Securities Morgan Stanley $5,687,500 $211,166 $250,250,000 $45.500 $46.650 $1.82 per share
